DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 21, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
 	
	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 102, 190, Fig. 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a stack (e.g., paragraph 0028, line 3) and cells (e.g., paragraph 0035, line 3).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an adder circuit (coupled to the amplifier) (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claims 1, 10, and 16 are objected to because of the following informalities:
Claims 1, 10, and 16, “the top of a/the battery stack” lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 17, the limitation of “one or more multiplexers that are used to couple two or more battery stacks to one or more analog-to-digital converters” recite configurations that are not supported by the original disclosure. For example, the configuration of two multiplexers used to couple two battery stacks to one analog to digital converter is not supported by either original claim 17 or Fig. 2. Examiner suggests amending claim 17 to recite, for example, “one or more multiplexers, battery stacks, and analog to digital converters, wherein one multiplexer is used to couple one battery stack to one analog-to-digital converter”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1, the specification is not enabling because it does not disclose in sufficient detail how the processor
(i) determines whether the battery stack comprises at least one of a wire or
a bus bar. While paragraphs 42-46 disclose knowing/determining a location/presence of a bus bar (see paragraphs 43-45), the paragraphs do not explain how to determine information about whether a battery stack comprises a wire or bus bar. Paragraph 0032 discloses “resistors 132-134 are coupled to amplifier 130, e.g., a differential amplifier that measures and amplifies a voltage drop at resistor 134. In embodiments, the voltage drop represents the highest voltage generated by battery stack 120. The amplified voltage may be provided to ADC 162, e.g., via multiplexer 160, which may receive voltage signals from any number of battery cells (e.g., here, cells 112-116), to determine a total battery voltage.” However, the specification does not enable how the processor can determine whether the battery stack comprises at least one of a wire or a bus bar based on the voltage signals from any number of battery cells.
(ii) an adder circuit coupled to the amplifier to obtain a sum of the 
individual cell voltages. In order to obtain a sum of the individual cell voltages, the individual cell voltages must first be obtained. However, Fig. 1 shows that depending on which switch (C8-C14) is activated, an accumulated/sum cell voltages is sent to amplifier (130). Thus, except for the cell voltage signal sent via C8, all the other sent signals are accumulated/sum cell voltages. Thus, the individual cell voltages cannot be obtained by adding via adder to obtain a sum of the individual cell voltages.
Claim 10, the specification is not enabling because it does not disclose in sufficient detail how to
(i) use at least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of at least one of the wire or a bus bar. While paragraphs 42-46 disclose knowing/determining a location/presence of a bus bar (see paragraphs 43-45), the paragraphs do not explain how to determine information about whether a battery stack comprises a wire or bus bar. Paragraph 0032 discloses “resistors 132-134 are coupled to amplifier 130, e.g., a differential amplifier that measures and amplifies a voltage drop at resistor 134. In embodiments, the voltage drop represents the highest voltage generated by battery stack 120. The amplified voltage may be provided to ADC 162, e.g., via multiplexer 160, which may receive voltage signals from any number of battery cells (e.g., here, cells 112-116), to determine a total battery voltage.” However, the specification does not enable how the processor can determine at least one of a presence or a location of at least one of the wire or a bus bar based on the voltage signals from any number of battery cells. However, Fig. 1 shows that depending on which switch (C8-C14) is activated, an accumulated/sum cell voltages is sent to amplifier (130). Thus, except for the cell voltage signal sent via C8, all the other sent signals are accumulated/sum cell voltages. Thus, the voltage between two adjacent cells in the block of cells cannot be sent to determine at least one of a presence or a location of at least one of the wire or a bus bar.
Claim 16, the specification is not enabling because it does not disclose in sufficient detail how
(i) an adder circuit coupled to the amplifier to obtain a sum of the 
individual cell voltages. In order to obtain a sum of the individual cell voltages, the individual cell voltages must first be obtained. However, Fig. 1 shows that depending on which switch (C8-C14) is activated, an accumulated/sum cell voltages is sent to amplifier (130). Thus, except for the cell voltage signal sent via C8, all the other signals are accumulated/sum cell voltages. Thus, the individual cell voltages cannot be obtained by adding via adder to obtain a sum of the individual cell voltages.
(ii) the processor collects data to determine at least one of the presence 
and location of at least one of the wire or the bus bar in the battery stack. While paragraphs 42-46 disclose knowing/determining a location/presence of a bus bar (see paragraphs 43-45), the paragraphs do not explain how to determine at least one of a presence or location of at least one of the wire or bus bar in the battery stack. Paragraph 0032 discloses “resistors 132-134 are coupled to amplifier 130, e.g., a differential amplifier that measures and amplifies a voltage drop at resistor 134. In embodiments, the voltage drop represents the highest voltage generated by battery stack 120. The amplified voltage may be provided to ADC 162, e.g., via multiplexer 160, which may receive voltage signals from any number of battery cells (e.g., here, cells 112-116), to determine a total battery voltage.” However, the specification does not enable how the processor can determine at least one of the presence and location of at least one of the wire or the bus bar in the battery stack based on the voltage signals from any number of battery cells.

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, the relevance of “determining whether the battery stack comprises at least one of a wire or a bus bar” is unclear since “comparing the sum of the individual cell voltages of the one or more of the plurality of cells to the voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to obtain a comparison result” does not require the determining step.

Claim 10, the relevance of “using at least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of at least one of the wire or a bus bar” is unclear since “determining a sum of the individual cell voltages, including any wire voltage or bus bar voltage” and “comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result” do not require the “determine at least one of a presence or a location of at least one of the wire or a bus bar” step.

Claim 16, the relevance of “collecting data to determine at least one of a presence or a 
location of at least one of the wire or the bus bar in the battery stack” is unclear since “comparing the sum of the individual cell voltages to the voltage at the top of a battery stack, including any wire voltage or bar bus voltage, to obtain a comparison result” does not require the “determine at least one of a presence or a location of at least one of the wire or the bus bar in the battery stack” step.

The remaining claims are also rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 10 recite an abstract idea of “determining whether the battery stack comprises at least one of a wire or a bus bar” (mental process); “determining a sum of the individual cell voltages including any wire voltage or bus bar voltage (mathematical concept), “comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result” (mathematical concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application. The step of “initiating an action” (lines 8-9) does not represent a practical application in a particular meaningful way. Furthermore, “measuring one or more cells in a battery stack to obtain individual cell voltages” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, “measuring one or more cells in a battery stack to obtain individual cell voltages” is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 12-15 are directed to an abstract idea.

	Prior Art Note

Claims 1-20 do not have prior art rejections.
The combination as claimed wherein a software-configurable battery management circuit and method, comprising determining whether the battery stack comprises at least one of a wire or a bus bar (claims 1, 10, 16) is not disclosed, suggested, or made obvious by the prior art of record.

Response to Arguments

Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive.
With regard to the drawing objections, Applicants argue “the Examiner incorrectly interprets this to mean that “conventional features, where their detailed illustration is not essential for a proper understanding of the invention, can be represented as a box, but they must be shown” (emphasis in original).”
Examiner’s position is that pursuant to 37 CFR 1.183(a), “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.” However, 37 CFR 1.183(a) does not state that conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be not be shown. Thus, Examiner’s interpretation of 37 CFR 1.183(a) is correct.
Applicants further argue regarding the objected claim term “an adder circuit coupled to the amplifier” Applicant respectfully notes that, as a person skilled in the art would readily recognize, the resistors denoted as numerals 132 and 134 in FIG. 1 represent an adder circuit as claimed in the present application. Therefore, the Examiner’s objection with respect to this claim element is moot.”
Examiner’s position is that the resistors denoted as numerals 132 and 134 in FIG. 1 represent a resistive divider (see specification, paragraphs 0031, 0036, 0053, 0054). Accordingly, “an adder circuit coupled to the amplifier” is not shown.
With regard to the rejections under 35 USC 112(a), Applicants argue “Applicant amended the drawings to show a processor that is coupled to the (1) battery pack/stack, (2) the adder circuit, and (3) the amplifier. As a result, a person of skill in the art, after consulting the specification, especially, paragraphs 42-46 would have no trouble understanding how the depicted processor can determine whether a battery stack comprises a wire or bus bar.”
Examiner’s position is that while paragraphs 42-46 disclose knowing/determining a location/presence of a bus bar (see paragraphs 43-45). However, the paragraphs do not explain how to determine information about whether a battery stack comprises a wire or bus bar. In fact, a processor is not even mentioned in the paragraphs, let alone how a processor is coupled to the circuit in Fig. 1. Paragraph 0032 discloses “resistors 132-134 are coupled to amplifier 130, e.g., a differential amplifier that measures and amplifies a voltage drop at resistor 134. In embodiments, the voltage drop represents the highest voltage generated by battery stack 120. The amplified voltage may be provided to ADC 162, e.g., via multiplexer 160, which may receive voltage signals from any number of battery cells (e.g., here, cells 112-116), to determine a total battery voltage.” In light of Fig. 1, the total battery voltage can be accessed by the processor. However, paragraph 0032 does not suggest or disclose determining whether a battery stack comprises a wire or bus bar based on the voltage signals from any number of battery cells.
Applicants further argue “[n]or would such person have trouble understanding how a divider circuit, such as that depicted in FIG. 1, can be used as an adder circuit.”
Examiner’s position is, as discussed above, resistors 132 and 134 represent a resistive divider, connected to amplifier (130) (see Fig. 1). A divider circuit is different from an adder circuit, both in structure and in function (see adder circuit 300, Fig. 2, Kanai, US 2012/0183016). Thus, it does not appear the divider circuit can be used as an adder circuit.
With regard to the 35 USC 101 rejections, Applicants argue “Applicant has amended independent claim 10 to incorporate claim 11 into claim 10 to clarify how the determination of whether the battery stack comprises a wire or bus bar and its location may be performed.”
Examiner's position is that “using al least a voltage between two adjacent cells in the block of cells to determine at least one of a presence or a location of al least one of the wire of a bus bar’ involves an evaluation. Thus, the limitation is directed to a mental process (see 2019 PEG, side 17}.
Applicants further argue “even assuming that claim 10 recites the alleged “abstract” idea of making a determination, such determination is now expressly based on a measurement that cannot be performed in the mind, i.e., it is neither a “mental process” nor a "mathematical concept.”
Examiner’s position is that while a measurement is neither a “mental process” nor a “mathematical concept’, it is directed to an insignificant activity of data gathering (see MPEP 2106.05(g)). Thus, the measurement limitation is not indicative of integration into a practical application (see 2019 PEG, slide 20).
Applicants further argue “assuming that claim 10 is directed to the abstract idea of “determining” some abstract thing, which it is not since claim 10, in fact, is directed to validating a voltage, i.e., a diagnostic method for a battery circuit, the determining step is integrated into a practical application, namely, providing a diagnostic means for evaluating the health on an eclectic circuit—hardly an abstract idea”.
Examiner’s position is that while providing a diagnostic means for evaluating the health on an eclectic circuit is not recited in the claim, evaluating the health on an electric circuit is directed to a mental process (see 2019 PEG, slide 17). A real-world practical use of the abstract idea (e.g. evaluation of the electric circuit) is not present in the claims. For example, if the electric circuit is evaluated to have poor health, what real-world adjustments (e.g. current adjustments, voltage adjustments, power adjustments, battery replacements, component replacements, etc.) are made? Why is the electric circuit health evaluated?
Applicants further argue “the Examiner makes no attempt to rebut Applicant’s original argument that “the use of the measurement is integral to the invention,” which directly contradicts the notion of (1) a measurement of cell voltages in a battery in the claimed “battery management circuit” or (2) a “method for validating the voltage at the top of a battery stack” to determine “the presence and location of a bus bar” being insignificant extra-solution activities, i.e., a mere data gathering step wherein the data could be easily obtained from somewhere else.”
Examiner’s position is that the measuring step in the claims is merely to obtain cell voltages which are data to be used in the analysis of the battery stack. Thus, the measuring step is an insignificant extra solution activity of data gathering.
Applicants further argue “regarding Applicant’s argument that “the type of voltage measurement in combination with the additional elements of determining a sum of the individual cell voltages, including any wire voltage or bus bar voltage and comparing a voltage at the top of a battery stack, including any wire voltage or bus bar voltage, to the sum of the individual cell voltages to obtain a comparison result is anything but a well-understood, routine, or conventional activity,” the Advisory Action appears to agree that that these additional elements “may not be a well-understood, routine, or conventional activity. However, the determination is directed to an abstract idea since it involves a mathematical concept.” See, Advisory Action, p. 5-6.”
Examiner’s position is that claim 10 does not recite an additional element that applies or performs the abstract idea, not even e.g. a processor. The claim comprises abstract steps that involve an abstract idea (e.g. math) that is integrated into a practical application. Accordingly, the claim is not patent eligible under 35 USC 101 per step 2A, prong 2. It is noted that step 2A, prong 2 excludes the well-understood, routine, or conventional activity (WURC) consideration (see 2019 PEG, slide 21). That is, the additional element, if present, can be well-understood, routine, or conventional and still satisfy step 2A, prong 2.
Applicants further argue “even if the claims involve a mathematical concept, since the additional elements are not well-understood, routine, or conventional activities, the second step of the Alice/Mayo test is satisfied, … when analyzing the significantly more component in step 2B”.
Examiner maintains the position discussed above. Claim 10 recites abstract steps that involve an abstract idea. the claim does not recite an additional element that applies or performs the abstract idea. Thus, the claim does not recite an additional element that is not well-understood, routine, or conventional. Accordingly, the claim is not patent eligible under 35 USC 101 per step 2B.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
An (US 2020/0355747) discloses a battery management apparatus for monitoring a state of bus bar installed to a terminal of a battery (Abstract). However, due to its filing date, An does not qualify as a potential prior art reference.
Fifield et al. (US 2019/0353713) discloses systems and methods for software-configurable battery monitoring system (Title). However, due to its filing date, Fifield et al. does not qualify as a potential prior art reference.
Toomasu (JP H0679058) discloses a battery system comprising “[t]he CPU then activates switch 75 via line 63, simultaneously applying the signal of surface temperature sensor 77 to the input of buffer amplifier 25 while switching switches 23 and 65 off. The CPU then activates the switch 79 connected to the positive terminal of the battery pack via the voltage divider 81 to allow the CPU to monitor the battery cell voltage while the other amplifiers are switched off. Enter 25. The CPU then activates the switch 87 connected to the voltage tap 85 to read the voltage sensor on half the battery via the voltage divider 89 while switching off the other switch” (page 3, lines 22-27).. However, Toomasu does not disclose determining whether the battery stack comprises at least one of a wire or a bus bar.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        June 17, 2022